PER CURIAM.
Appellant, Marshall L. Gresham, charged with unlawful possession of marijuana, La.R.S. 40:966, is appealing from his conviction and sentence.
No bills of exceptions were reserved during trial and no errors have been assigned. La.Code Crim.Proc. arts. 841 and 844. Review is therefore limited to errors discoverable by inspection of the pleadings and proceedings without inspection of the evidence. La.Code Crim.Proc. art. 920(2); State v. James, 258 La. 1018, 249 So.2d 116 (1971). No such errors exist here. *
For the reasons assigned, the conviction and sentence are affirmed.
SUMMERS, J., concurs and assigns reasons.